Title: To Thomas Jefferson from Angelica Schuyler Church, 27 April 1802
From: Church, Angelica Schuyler
To: Jefferson, Thomas


            
              New York April 27—[1802]
            Depending on your indulgence Sir, I send my son, the bearer of this letter to your Excellency; to solicit your good offices, by which he may obtain redress, for extreme severity, and the most degrading humiliation: which he has suffered: his ship and cargo illegally and violently seized by the Portuguese our friends and Allies; at a moment of undisturbed peace and security, when on the Coast of Para asking there for those supplies never refused to Ship in distress.
            I appeal Sir to your justice and your power as our chief magistrate and protector, and also from a persuasion that you will render me a service which will not violate your duties, when it gratifies the wishes of a Mother.
            
            From business I naturally return to the recollection of times happily passed at the Barriere, they were enlivened by an easy agreeable friendship embellished by instruction and always remembered with satisfaction and regret.
            By recent letters from france, Mrs. Cosway is studying at the Louvre; my friend Madame de Corny much depressed in her fortunes, but still brilliant by her wit and charming from her manners—
            My daughter is happily married and I have no doubt but she will do for me what your daughters have done for you; yet when I am writing to you Sir, how can I believe that I may soon become a grandmother; Adieu
            A Church
          